Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                            Jan 17 2014, 10:23 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

MARK SMALL                                      GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                JOSEPH Y. HO
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

C.C.,                                           )
                                                )
        Appellant-Respondent,                   )
                                                )
               vs.                              )       No. 76A03-1305-JV-184
                                                )
STATE OF INDIANA,                               )
                                                )
        Appellee-Petitioner.                    )


                        APPEAL FROM THE STEUBEN CIRCUIT COURT
                             The Honorable Allen N. Wheat, Judge
                                Cause No. 76C01-1212-JD-465


                                     January 17, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Senior Judge
                                STATEMENT OF THE CASE

          C.C. appeals the juvenile court’s judgment that he is a delinquent child. We

affirm.

                                            ISSUE

          C.C. raises one issue, which we restate as: whether there is sufficient evidence to

sustain the trial court’s judgment.

                          FACTS AND PROCEDURAL HISTORY

          In November 2012, Kendra Fuller and her family planned to move from one trailer

to another in a mobile home park. Fuller saw twelve-year-old C.C., who was also a

resident of the park. Fuller asked C.C. for his help, promising to pay him. The next

morning, a Saturday, C.C. arrived at Fuller’s trailer. C.C. loaded the Fullers’ children’s

toys and beds into their truck. When they arrived at the new trailer, C.C. helped to put

the toys in a storage shed. The toys included “Nerf guns, monster trucks . . . water guns,

[and] little animals.” Tr. p. 7. Fuller or her husband locked the shed when they were

done loading it.

          On the following Monday evening, Fuller’s husband went to the shed. The lock

had been broken off, and many of the toys had been removed. Some were on the ground

outside of the shed, broken. Fuller’s husband went to confront C.C., and he admitted to

breaking some of the toys. Next, the Fullers called the police. An officer arrived and

spoke with C.C. at his home. Afterwards, the officer returned one of the Fullers’ Nerf

toys that belonged to them. Id. at 10-11, 29, 50. The gun was broken, and the Fullers

found another part of the gun in their yard.

                                               2
       A week later, Fuller went to the trailer park’s office, and C.C. was there. Fuller

described her interaction with C.C. as follows:

       He gave me a dirty look. I said “why are you giving me a dirty look?” and
       he said “because you called the cops on me.” And . . . I said “well, you
       stole my son’s stuff and you broke it.” And then he said “oh well.” And
       then I said “that’s all you have to say?” and he said “I ain’t gonna get in
       trouble for it.”

Id. at 12-13.

       The State filed a Petition Alleging Delinquency against C.C., asserting that he had

committed an act which, if committed by an adult, would be Class D felony theft. The

juvenile court held an evidentiary hearing. After the hearing, the court issued a true

finding determining that C.C. was a delinquent child and a subsequent order addressing

C.C.’s placement. This appeal followed.

                            DISCUSSION AND DECISION

       C.C. argues that there is insufficient evidence to show that he committed theft of

the Fullers’ toys. When we review sufficiency of the evidence claims with respect to

juvenile adjudications, we neither reweigh the evidence nor judge the credibility of the

witnesses. J.D.P. v. State, 857 N.E.2d 1000, 1010 (Ind. Ct. App. 2006), trans. denied.

Rather, we consider only the evidence most favorable to the judgment and the reasonable

inferences drawn therefrom and will affirm if the evidence and those inferences constitute

substantial evidence of probative value to support the judgment. Id.

       “Elements of offenses and identity may be established entirely by circumstantial

evidence and logical inferences drawn therefrom.” D.G. v. State, 947 N.E.2d 445, 451

(Ind. Ct. App. 2011) (quoting Bustamante v. State, 557 N.E.2d 1313, 1317 (Ind. 1990)).

                                            3
“Circumstantial evidence is no different than other evidence for this purpose, and

standing alone may sufficiently support a conviction.” K.F. v. State, 961 N.E.2d 501, 506

(Ind. Ct. App. 2012) (quoting R.L.H. v. State, 738 N.E.2d 312, 315 (Ind. Ct. App. 2000)),

trans. denied.

       In order to obtain a true finding for an act that would constitute Class D felony

theft if committed by an adult, the State is required to prove that a juvenile (1) knowingly

or intentionally (2) exerted unauthorized control (3) over property of another person (4)

with intent to deprive the other person of any part of its value or use. Ind. Code § 35-43-

4-2 (2009).

       In this case, the following evidence establishes that C.C. committed theft of the

Fullers’ toys: (1) C.C. helped to put the toys into the shed; (2) approximately two days

later, when Fuller’s husband discovered the break-in and confronted C.C., he admitted to

breaking some of the toys; (3) after speaking with C.C., the investigating officer returned

a broken Nerf gun that belonged to the Fullers, and another part of the gun was still in the

Fullers’ yard; and (4) C.C. did not disagree with Fuller when she accused him of stealing

the toys, merely saying “oh well” and then asserting that he would not get in trouble for

it. This evidence, when considered as a whole, would allow a reasonable trier of fact to

conclude beyond a reasonable doubt that C.C. committed theft of the Fullers’ property.

See K.F., 961 N.E.2d at 509 (finding sufficient evidence to sustain a juvenile adjudication

for theft where K.F. admitted to being on the property on the day in question and some of

the stolen property was later found at the home of K.F.’s friend).



                                             4
       C.C. argues the juvenile court excluded all evidence of the police officer returning

the broken Nerf gun to the Fullers. We disagree. The court, upon C.C.’s objection,

excluded a police officer’s testimony about his interview of C.C. and his return of the

Nerf gun to the Fullers. However, the Fullers testified without objection that the officer

had returned the toy gun belonging to them.        The Fullers’ testimony was properly

admitted and considered by the court.

       C.C. also points to testimony that he had obtained the Nerf gun by trading toys

with the Fullers’ children. The Fullers’ children were ages six and four at the time of the

incident, and it appears from the record that the six-year-old had a mental impairment. In

addition, C.C. did not provide correct names for the children. C.C.’s claim is a request to

reweigh the evidence, which our standard of review forbids.

                                     CONCLUSION

       For the reasons stated above, we affirm the judgment of the juvenile court.

       Affirmed.

NAJAM, J., and FRIEDLANDER, J., concur.




                                            5